Citation Nr: 0031226	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the left shoulder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to June 
1978, and from February 1979 to May 1993.  His appeal 
regarding a lumbosacral strain comes before the Board of 
Veterans' Appeals (Board) from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  His appeal 
regarding the other issues comes from an October 1998 rating 
decision.

The veteran submitted some evidence directly to the Board 
subsequent to the appeal's certification by the RO.  The new 
evidence, consisting of a service medical record and letter 
from the veteran, is not pertinent to the claims presently 
before the Board.  See 38 C.F.R. § 20.1304 (1999).  This 
evidence is referred to the RO for any appropriate action.

In light of recent changes in legislation pertinent to the 
veteran's claims, the service connection claims are being 
remanded to the RO for further development.  This will be 
discussed in the remand portion, as set forth below.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's lumbosacral strain claim.

2.  The veteran's lumbosacral strain manifests mechanical 
back pain and muscle spasm, but there is no marked limitation 
of forward bending in standing position, listing of whole 
spine to opposite side, positive Goldthwaite's sign, severe 
limitation of motion of the lumbar spine, or recurrent 
attacks of intervertebral disc syndrome with intermittent 
relief.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, and no more, 
for lumbosacral strain, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed to the Board the assignment of a 10 
percent evaluation for his lumbosacral strain.  See Caffrey 
v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that the RO has developed all relevant evidence 
necessary for an equitable disposition of this part of the 
appeal.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The RO granted service connection for the veteran's 
lumbosacral strain in June 1995, and a 10 percent evaluation 
is currently assigned under Code 5295.  That Code provides a 
10 percent evaluation for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent evaluation, the maximum 
schedular evaluation, is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.72, DC 5295.

The Board will also consider an evaluation under DC 5292 for 
limitation of motion of the lumbar spine.  Under DC 5292, 
slight limitation of motion of the lumbar spine is assigned a 
10 percent evaluation.  Moderate limitation of motion of the 
lumbar spine is assigned a 20 percent rating, and severe 
limitation of motion of the lumbar spine is assigned a 40 
percent disability rating.  38 C.F.R. § 4.71a, DC 5292.

Because the latest X-ray shows that there is evidence to 
suggest disk disease in the lumbar spine, the Board will 
further consider the provisions of DC 5293.  Code 5293 
provides a 10 percent evaluation for mild intervertebral disc 
syndrome.  A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome, recurring attacks, with intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

At a VA examination in December 1994, the examiner stated 
that the veteran had full range of motion of all joints.  
Straight leg raise was negative bilaterally.  The examiner 
diagnosed "subjective report of chronic low back pain."

According to a VA examination report of December 1998, the 
veteran was able to forward flex to toe touch, extend to 
neutral, laterally bend five degrees in each direction, and 
rotate 15 degrees in each direction.  The veteran reported 
pain when he extended beyond neutral and on rotation beyond 
15 degrees in each direction.  The veteran was able to 
ambulate onto the examination table with very little 
difficulty.  His straight leg raise in the seated position 
was minimally positive, and straight leg raise in the supine 
position was strikingly positive with a straight leg raise at 
15 degrees.  The veteran had tripod sign on the right side, 
and positive straight leg raise at 45 degrees on the left 
side.  The examiner stated that although the straight leg 
tests caused pain in the back and occasionally in the right 
hip, the tests did not cause any pain extending into the leg 
or toes.  Fabere test was difficult secondary to the 
veteran's pain.  Motor testing was 5/5 throughout, and the 
veteran had sensation to light touch.  His reflexes were 2+ 
and equal at the knees and ankles bilaterally.  The examiner 
diagnosed mechanical back pain and muscle spasm with no 
evidence of radiculopathy at that time.  The examiner again 
noted that the veteran had an ability to forward flex to toe 
touch without any symptoms in his lower extremities, yet 
there was positive straight leg raising in the supine 
position with a tripod sign.  The examiner expressed his 
confusion at this discrepancy.  He then noted the veteran's 
history of mechanical low back pain, and he stated his own 
inability to find any evidence of a herniated nucleus 
pulposus or any radiculopathy.

An X-ray taken in December 1998 showed that the L5-S1 disk 
space was slightly narrowed.  The remaining disk spaces were 
well preserved.  Alignment was satisfactory.  The examiner 
reported that there was evidence to suggest disk disease 
involving the L5-S1 level.

An outpatient treatment record from January 1999 shows that 
the veteran reported chronic back pain.  The examiner's 
physical examination, however, did not concentrate on the 
veteran's back, and there were no pertinent findings 
regarding the lumbar back.

The Board has reviewed this clinical evidence, and it 
concludes that a 20 percent evaluation under Code 5295 is 
warranted by the symptoms presented in the record.  The Board 
is basing this decision on the diagnosis of mechanical back 
pain and muscle spasm in December 1998.  Code 5295 provides a 
20 percent evaluation in part on lumbosacral strain with 
muscle spasm on extreme forward bending.  Moreover, the 
veteran reported pain on lateral motion beyond 15 degrees in 
each direction.  This constitutes a finding of loss of 
lateral motion.  As such, the Board concludes that a 20 
percent evaluation more closely approximates the veteran's 
total disability picture related to his lumbosacral strain.

The Board, however, also concludes that an evaluation in 
excess of 20 percent is not warranted by the evidence.  The 
record does not contain any findings that the veteran's whole 
spine is listing to the opposite side.  In fact, the X-ray 
taken in December 1998 affirmatively showed that the 
veteran's alignment in his lumbar spine was satisfactory.  
Further, the veteran could forward flex to touch his toes, 
which is probative that he does not have marked limitation of 
forward bending in a standing position.  Although there may 
be some loss of lateral motion, especially when pain is 
considered, and narrowing of the L5-S1 joint space, in the 
absence of further clinical findings, an evaluation in excess 
of 20 percent is not warranted in this case.

Further, the veteran does not have more than moderate 
limitation of motion of the lumbar spine.  Although he had 
some loss of lateral motion, there does not appear to be any 
loss of forward flexion.  The December 1998 examination 
report did not reflect any findings that would warrant an 
evaluation in excess of 20 percent for limitation of motion 
of the lumbar spine.  See 38 C.F.R. § 4.71a, Code 5292.  The 
veteran did have some narrowing of one of his joint spaces, 
but there is no evidence that he has severe intervertebral 
disc syndrome, and neither the examiner in December 1998 nor 
any other examiner has characterized the low back 
symptomatology as severe intervertebral disc syndrome.  
Likewise, there is no evidence that he is undergoing 
recurring attacks with intermittent relief.  See 38 C.F.R. 
§ 4.71a, Code 5293.

As a final matter, although the veteran has some narrowing in 
one of his joint spaces, there is no evidence that he 
currently has arthritis in his lumbar spine.  The Board notes 
that it has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, as well as the U.S. Court of Appeals for Veterans 
Claims' holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, the applicability of the doctrine of reasonable 
doubt under 38 U.S.C.A. § 5107(b) has been weighed in 
connection with the veteran's claim; however, the doctrine is 
inapplicable because the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an evaluation of 20 percent 
for lumbosacral strain is granted.  Entitlement to an 
evaluation in excess of 20 percent is denied.


REMAND

During the pendency of this appeal, the provisions of 38 
U.S.C.A. § 5107, which concern the VA's duty to assist a 
claimant with the development of facts pertinent to his or 
her claim, have been substantially revised.  Generally, when 
the laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute 
contains no "well-grounded claim" requirement and instead 
requires more generally that the VA assist a claimant with 
the development of facts pertinent to his or her claim.  Such 
assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, only in cases where "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement" may the VA decide a 
claim for benefits without providing assistance.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The Board finds that, as the revised version of 38 U.S.C.A. § 
5107 eliminates the "well-grounded claim" requirement, this 
revision is more favorable to the claimant than the prior 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is therefore 
applicable under Karnas.  In view of this revision, the Board 
observes that the veteran has not been afforded a VA 
examination to date to determine the nature and etiology for 
any of the claimed disorders under appeal.  The veteran 
stated in January 2000 correspondence that he felt that he 
should have been examined by the VA prior to a decision being 
made on his claims.  In light of the new legislation, the 
Board agrees that the veteran should be afforded a VA 
examination to determine the nature and etiology of the 
claimed disorders on appeal.

Accordingly, the claims of entitlement to service connection 
for residuals of an injury to the left shoulder, a right 
shoulder disorder, and a left knee disorder are remanded for 
the following development:

1.  The RO should again contact the 
veteran, and after the appropriate 
authorizations have been obtained, it 
should attempt to associate any pertinent 
medical records with the claims file.

2.  The veteran should be scheduled for a 
VA orthopedic examination(s).  He should 
be informed that if he fails to appear 
for the examination(s), his claim will be 
decided based on the available evidence.  
The examiner(s) should perform all tests 
and studies necessary for proper medical 
determinations.  The examiner(s) should 
determine the nature of any disorder that 
the veteran has claimed and describe any 
findings in the examination report.  
Further, if the claimed disorders are 
present, the examiner(s) should offer 
opinions on whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's residuals 
of a right shoulder injury, left shoulder 
disorder, and left knee disorder are 
etiologically related to his active 
military duty.

3.  The RO should then review the 
examination report and determine if it is 
adequate.  If the report is not adequate, 
the RO must take immediate corrective 
action.  The RO should then readjudicate 
the veteran's claims based on the new 
evidence in connection with all other 
evidence of record.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be afforded adequate time to respond and 
be issued a supplemental statement of the 
case, which includes mention of the 
evidence submitted directly to the Board, 
before the appeal is returned for 
appellate action.

The Board does not intimate any opinion as to the merits of 
any of the issues remaining in appellate status, either 
favorable or unfavorable, at this time.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with this matter.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


